DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2019/052542 filed 02/01/2019, which claims the benefit of the priority of US Provisional application 62/624997 filed 02/01/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Claims 1-11 and 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, III and IV or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2021. 
Group II, drawn to a method of treating/preventing an inflammatory disease with thrombotic tendency or thromboinflammation comprising administering a polypeptide of SEQ ID NO: 1 in the reply filed on January 25, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
Examiner acknowledges the reply dated 11/02/2021 in response to the Final action that amended claims 12 and added new claims 28-34.
Claims 12, 16, and 25-34 are being examined on the merits in this office action.

Regarding the recitation of “preventing” in claim 12, it is known in the art that IR-CPI has been used for preventing thrombosis.
Regarding the recitation of “which depends on” in claim 12, this limitation is taught by Stavrou as shown in the rejection below therefore the statement is not ambiguous.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 25-30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over EP2123670A1 (hereinafter “the ‘670 patent”) (IDS – 7/31/2020) in view of Muller et al. (Current Opinion in Hematology 2011, 18:349–355) and Stavrou et al. (J. Clin. Invest. 2018; 128(3): 944–959).
‘670 teaches an isolated peptide comprising the amino acid sequence of SEQ ID NO: 2 (claims 1-4 and paragraphs [0015, 0016]) which is 100% identical to the instant SEQ ID NO: 1 (see sequence match below) which reads on “at least 75% sequence identity”. 

    PNG
    media_image1.png
    233
    739
    media_image1.png
    Greyscale

‘670 further teaches a method of treatment and/or prevention comprising administering the polypeptide of SEQ ID NO: 2 to treat diseases including thromboembolism, stroke, myocardial infarction, pulmonary embolism, renal vein thrombosis and hepatic vein thrombosis (claims 11-15 and paragraphs [0023, 0028]). 
‘670 does not teach the method for inhibiting platelet recruitment, neutrophil recruitment, neutrophil activation and/or neutrophil extracellular trap formation (NETosis).

Muller discloses that the recombinant contact phase inhibitor Ir-CPI, a Kunitz type protein from the salivary glands of the tick Ixodes ricinus, blocks FXIIa, FXIa, and a-kallikrein and protects mice from venous thromboembolism (page 353, left col. Line 7-11). Muller further discloses that platelet activation has been linked to FXII and that targeted inhibition of polyP-mediated FXII activation efficiently and selectively protects mice from platelet-triggered thrombosis without increased bleeding (page 351, right col. Line 14-34).
Stavrou et al. discloses that coagulation factor XII (FXII) deficiency is associated with decreased neutrophil migration and that in 2 models of sterile inflammation, FXII-deficient mice (F12–/–) had fewer neutrophils recruited than WT mice (abstract). Stavrou teaches that neutrophils produced a pool of FXII that is functionally distinct from hepatic-derived FXII and F12–/– mice resulted in less inflammation and faster wound healing (abstract).
It is therefore clear that ir-cpi is a known inhibitor of FXII as disclosed by Muller. In addition, it is known that inhibition of FXII leads to inhibition of platelet recruitment as well as neutrophil recruitment and neutrophil extracellular trap formation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘670 and use the polypeptide of SEQ ID NO: 2 to inhibit neutrophil activation and platelet recruitment thereby treating or preventing an inflammatory disease because Muller discloses that the ir-cpi polypeptide is a known inhibitor of FXII and that inhibition of FXII is associated with protection of mice from venous thromboembolism (page 353, left col. Line 7-11). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the polypeptide for inhibiting neutrophil activation and platelet recruitment because Stavrou et al. discloses that Coagulation factor XII (FXII) deficiency is associated with decreased neutrophil migration and that Decreased neutrophil signaling in F12–/– mice resulted in less inflammation and faster wound healing (abstract). The disclosed teachings form the prior art render obvious the instant claim 12.
Regarding claim 25, ’670 teaches the method of treatment using the polypeptide comprising amino acid sequence of SEQ ID NO: 2 (claims 1-4 and paragraphs [0015, 0016]) which is 100% identical to the instant SEQ ID NO: 1.
Regarding claim 26, ’670 teaches the method of treatment using the polypeptide comprising amino acid sequence of SEQ ID NO: 2 (claims 1-4 and paragraphs [0015, 0016]) which is 100% identical to the instant SEQ ID NO: 1. The instant SEQ ID NO: 1 and SEQ ID NO: 2 
Regarding claim 27, ‘670 teaches that the polypeptide may be modified by being part of larger protein such as a fusion protein (claim 5 and paragraph [0017]) which reads on “at least one other polypeptide”.
Regarding claims 28 and 29, ‘670 teaches that the polypeptide used for the treatment of cardiovascular diseases such as myocardial infarction (claim 15).
Regarding claim 30, it is known in the art that the instant polypeptide inhibits FXII and that targeted inhibition of polyP-mediated FXII activation efficiently and selectively protects mice from platelet-triggered thrombosis (Muller). Stavrou further discloses that inhibition of FXII decreased neutrophil signaling in F12–/– mice resulted in less inflammation and faster wound healing (abstract). There is therefore an expectation that the instant polypeptide would be successful in treating thromboinflammation rendering obvious the instant claims.
Regarding claim 34, ‘670 teaches that the polypeptide for treating cerebrovascular diseases, cerebral ischemia (claim 15) rendering obvious the instant claim.

Claims 12, 25-30, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over EP2123670A1 (hereinafter “the ‘670 patent”) (IDS – 7/31/2020) in view of Muller et al. (Current Opinion in Hematology 2011, 18:349–355), Stavrou et al. (J. Clin. Invest. 2018; 128(3): 944–959) and Eliason et al. (Circulation. 2005; 112: 232-240).


‘670 does not teach treating aneurysm as recited in claim 33.
Eliason teaches that Neutrophil depletion inhibits AAA development through a non–MMP-2/9 –mediated mechanism associated with attenuated inflammatory cell recruitment (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘670 and use the polypeptide of SEQ ID NO: 2 to inhibit neutrophil activation and platelet recruitment thereby treating or preventing an inflammatory disease such as aneurysm because Muller discloses that the ir-cpi polypeptide is a known inhibitor of FXII and that inhibition of FXII is associated with protection of mice from venous thromboembolism (page 353, left col. Line 7-11). In addition, Stavrou et al. discloses that coagulation factor XII (FXII) deficiency is associated with decreased neutrophil migration (abstract) and Eliason discloses that decreased neutrophils inhibits aneurysm development abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the polypeptide for treating aneurysm because Eliason teaches that Neutrophil depletion inhibits AAA development through a non–MMP-2/9 –mediated mechanism associated with attenuated inflammatory cell recruitment (abstract). The limitations of claim 33 are therefore rendered obvious.

Claims 12, 16, 25-30, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over EP2123670A1 (hereinafter “the ‘670 patent”) (IDS – 7/31/2020) in view of Muller et al. 2011, 18:349–355), Stavrou et al. (J. Clin. Invest. 2018; 128(3): 944–959) and Shen et al. (J. Cell Mol. Med. 2017 Sep; 21(9): 1687–1697).
The teachings of ‘670, Muller and Stavrou are disclosed above and incorporated herein by reference.
‘670 does not teach treating sepsis as recited in claims 16 and 32.
Shen teaches that Neutrophils play a critical role in controlling infection under normal conditions, and it is suggested that their migration and antimicrobial activity are impaired during sepsis which contribute to the dysregulation of immune responses (abstract). Shen further discloses that interruption or reversal of the impaired migration and antimicrobial function of neutrophils improves the outcome of sepsis in animal models (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘670 and use the polypeptide of SEQ ID NO: 2 to inhibit neutrophil activation and platelet recruitment thereby treating or preventing an inflammatory disease such as sepsis because Muller discloses that the ir-cpi polypeptide is a known inhibitor of FXII and that inhibition of FXII is associated with protection of mice from venous thromboembolism (page 353, left col. Line 7-11). In addition, Stavrou et al. discloses that Coagulation factor XII (FXII) deficiency is associated with decreased neutrophil migration (abstract) and Shen teaches that neutrophils play a critical role during sepsis (abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the polypeptide for treating sepsis because Shen teaches that interruption or reversal of the impaired migration and antimicrobial function of neutrophils improves the .

Claims 12, 25-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over EP2123670A1 (hereinafter “the ‘670 patent”) (IDS – 7/31/2020) in view of Muller et al. (Current Opinion in Hematology 2011, 18:349–355), Stavrou et al. (J. Clin. Invest. 2018; 128(3): 944–959) and Zheng et al. (Sci. Transl. Med.  2017. Vol 9, Issue 394).
The teachings of ‘670, Muller and Stavrou are disclosed above and incorporated herein by reference.
‘670 does not teach treating complication in cell cluster transplantation as recited in claim 31.
Zheng teaches that the primary graft dysfunction is the predominant driver of mortality and graft loss after lung transplantation and that recruitment of neutrophils as a result of ischemia-reperfusion injury is thought to cause primary graft dysfunction (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘670 and use the polypeptide of SEQ ID NO: 2 to inhibit neutrophil activation and platelet recruitment thereby treating complication in cell cluster transplantation because Muller discloses that the ir-cpi polypeptide is a known inhibitor of FXII which has an effect of inhibiting neutrophil migration (page 353, left col. Line 7-11). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the polypeptide for treating complication in cell cluster transplantation because Zheng teaches that recruitment of neutrophils as a result of ischemia-reperfusion 

Response to Declaration
Applicant's declaration arguments filed 11/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that IR-CPI colocalizes with neutrophils providing evidence of direct action of ir-cpi on neutrophils.
The arguments presented above have been fully considered but are not persuasive because the method of inhibiting platelet recruitment, neutrophil recruitment, neutrophil activation and/or neutrophil extracellular trap formation (NETosis) has been rendered obvious by the disclosures of Muller and Stavrou. Muller discloses that the instant polypeptide binds FXII and Stavrou discloses that the inhibition or binding of FXII inhibits or decreases neutrophil migration. Even though the references do not explicitly discloses that the polypeptide bound the neutrophils, this effect is intrinsically present given that the polypeptide had an effect of inhibiting the migration of the neutrophils. In addition, the instant claims and specification recite and disclose a method of inhibiting platelet recruitment, neutrophil recruitments, neutrophil activation and/or neutrophil extracellular trap formation in a subject. 

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that '670 does not disclose or even suggest a method for inhibiting neutrophil activation, neutrophil extracellular trap formation (NETosis), platelet recruitment and/or neutrophil recruitment in a subject, nor diseases dependent on neutrophil activation, neutrophil extracellular trap formation (NETosis), platelet recruitment and/or neutrophil recruitment.
The arguments presented above have been fully considered but are not persuasive because first, the examiner made the obviousness rejection based on the combined teachings of ‘670, Muller and Stavrou. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicants’ argument that '670 does not disclose or even suggest a method for inhibiting neutrophil activation, neutrophil extracellular trap formation (NETosis), platelet recruitment and/or neutrophil recruitment in a subject, examiner notes that as disclosed above, the teachings of Muller and Stavrou disclose that the instant polypeptide has a downstream effect of inhibiting platelet and neutrophil recruitment. In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

Applicant further argues that Wu does not provide any evidence of a link between thrombosis and inflammation. Wu only discloses intestinal inflammation without reporting any connection with a thrombotic manifestation. Applicant argues that Chen, Choi and Kaplan suggest an involvement of neutrophils in sepsis, SLE and clot formation. However, this information does not demonstrate a direct effect of Ir-CPI on neutrophils. Applicant further argues that Nothing in '670, Wu or Goldmann show or even suggest that Ir-CPI has a direct effect on neutrophil recruitment, neutrophil activation and NETosis and that the skilled person in the art would have not found in '670, Wu and Goldmann the information that Ir-CPI inhibits neutrophil activation, neutrophil extracellular trap formation (NETosis), platelet recruitment and/or neutrophil recruitment, as shown by the Inventors and claimed in the present invention
The arguments presented above are unpersuasive because as disclosed above, the examiner made the obviousness rejection based on the combined teachings of ‘670, Muller and Stavrou. The response to arguments concerning the ‘670 publication are therefore disclosed above. With regards to Wu, Goldman, Chen, Choi and Kaplan, this argument is moot because the present rejection does not depend on the teachings of the referenced prior art.

Applicant further argues that the demonstrated effect of Ir-CPI on kallikrein does not mean that Ir-CPI has an effect on bradykinin. As a matter of fact, Ir-CPI does not have an effect on bradykinin, as shown by the Inventors in the Declaration under Rule 1.132 filed in response to the previous Office Action. 
The arguments above have been fully considered but are not persuasive because Wu (reference used by examiner to rebut applicants’ arguments) discloses that Ir-CPI inhibits factors XIIa and XIa. In addition, as evidenced by Kaplan et al. (reference used by examiner to rebut applicants’ arguments) discloses that bradykinin has a role in inflammation (abstract) and that factor XII, HK, and prekallikrein leads to activation of all of the components (i.e., conversion to factor XIIa, kallikrein, and generation of bradykinin) (page 203, line 1-4). It is therefore clear that there is a correlation between FXII, FXI and bradykinin. In addition, Muller et al. discloses that Ir-CPI, a Kunitz-type protein from the salivary glands of the tick Ixodes ricinus, blocks FXIIa, FXIa, and a-kallikrein and protects mice from venous thromboembolism and further discloses that activation of the kallikrein–kinin system results in generation of the proinflammatory peptide hormone bradykinin (page 351, right column, last five sentences). Therefore, Ir-CPI has an effect on kallikrein-kinin system as well as bradykinin given that both Muller and Kaplan disclose the same. In addition, the instant claims do not recite the effect of ir-cpi on bradykinin neither does the instant specification mention bradykinin.

Applicant further argues that as shown in the application as filed through the examples 4 and 5, the Inventors have demonstrated the effect of Ir-CPI on neutrophil activation and NETosis in in vitro assays. In vitro assays imply the absence of contact system and bradykinin. In other words, the Inventors have demonstrated the role of Ir-CPI on neutrophil activation and NETosis completely independently of its known role on contact phase and that the Inventors have also shown a direct interaction of Ir-CPI with neutrophils. First, the Inventors have demonstrated that Ir-CPI inhibits the accumulation of polymorphonuclear neutrophils (PMNs) at the site of an injured vessel following a laser-induced injury (Figures 5 and 6 in the application as filed).
The arguments above are not persuasive because Stavrou teaches that neutrophils produced a pool of FXII that is functionally distinct from hepatic-derived FXII and contributes to neutrophil trafficking at sites of inflammation and that decreased neutrophil signaling in F12–/– mice resulted in less inflammation and faster wound healing (abstract). Stavrou et al. further discloses that coagulation factor XII (FXII) deficiency is associated with decreased neutrophil migration and that in 2 models of sterile inflammation, FXII-deficient mice (F12–/–) had fewer neutrophils recruited than WT mice (abstract). It is therefore clear that ir-cpi is a known inhibitor of FXII as disclosed by Muller. In addition, it is known that inhibition of FXII leads to inhibition of platelet recruitment as well as neutrophil recruitment and neutrophil extracellular trap formation. The disclosures render obvious the instant claims. The arguments are therefore unpersuasive and the rejection is maintained.

Conclusion
Claims 12, 16, 25-34 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615